DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/8/2021 has been entered.  Claims 1-9, 11, and 13-25 are pending in the application.  Claims 10 and 12 are cancelled.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 3/8/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Abstract (currently amended): An electrosurgical device capable of both: (i) generating a radiative microwave field to perform either blood coagulation or sterilization, and (ii) dispensing a liquid to a target area, e.g. adrenaline for electrosurgical device comprises a probe tip having a coaxial transmission line that includes a hollow inner conductor having a dielectric material formed on an inner surface thereof. A liquid-conveying channel is located inside the dielectric material. The probe tip includes a conductive element coupled to receive microwave energy from the coaxial transmission line, the conductive element forming a radiating antenna structure for emitting a microwave EM field outwardly from the probe tip.

Claim 11 (currently amended): The electrosurgical instrument according to claim 1 including a guide wire mounted within the liquid channel and connected to the needle, the guide wire being attached to an actuator at a proximal end of the liquid channel, the actuator being operable to move the guide wire axially within the liquid channel to switch the needle between the retracted position and the exposed position.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the electrosurgical instrument as claimed, specifically including a retracted position for use during emission of the microwave EM field by the radiating antenna structure.  The closest prior art is Ormsby et al. (US 2009/0082762 A1) in view of Abele et al. (US 5,403,311 A).  

Abele discloses an electrosurgical instrument (see Fig. 6-7) wherein the instrument further comprises a hollow needle (56) located inside the liquid channel (inner channel of 54), wherein a first end of the needle (left end of 56, Fig. 6-8) is in fluid communication with the liquid channel (inner channel of 54) and a second end of the needle (right end of 56, Fig. 6-8) is arranged to deliver liquid from the liquid channel through the aperture (aperture of 52 through which 56 extends) of the probe tip channel (channel of 52) to a target area (40) (see col. 3 lines 33-40), and wherein the needle (56) is adjustable between: a retracted position (see Fig. 7) in which the second end (right end of 56, Fig. 6-8) of the needle (56) is located inside the probe tip channel (channel of 52) or the liquid channel (inner channel of 54) (see Fig. 7), and an exposed position (see Fig. 6), in which the second end (right end of 56, Fig. 6-8) of the needle (56) is located outside the probe tip channel (channel of 52), past the aperture (aperture of 52 through which 56 extends) at the distal end of the probe tip channel (channel of 52) (see Fig. 6).  However, Abele fails to disclose that the retracted position is for use during emission of the microwave EM field by the radiating antenna structure.
Claims 2-9, 11, and 13-25 are allowed by virtue of their dependency on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783